                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION


FIRST HOME BANK,

                          Plaintiff,

v.                                                                    Case No. 3:20-cv-150-J-34MCR

NET ZERO LLC, and TRACY
FLORENCE GOEN,

                Defendants.
____________________________________/


                                                   ORDER


        THIS CAUSE is before the Court sua sponte. On February 18, 2020, this Court

entered an Order directing Plaintiff to show cause why this case should remain pending in

the Jacksonville Division and not be transferred to the Tampa Division. See Order (Doc.

5) at 4-6. On March 3, 2020, Plaintiff filed a response in which it agreed with the Court’s

assessment that this case should be transferred to the Tampa Division. See Response to

Court’s February 18, 2020 Order (Doc. 6; Response) at 3.1 Accordingly, it is

        ORDERED:




         1
           In the prior Order, the Court also found that Plaintiff had failed to adequately identify the citizenship
of either Defendant such that the Court could not determine whether it had diversity jurisdiction over this
action as alleged in the Verified Complaint. See Order (Doc. 5) at 1-4. The Court directed Plaintiff to provide
the Court with sufficient information as to the citizenship of the parties, see Order at 6, and upon review of
the Response, the Court’s inquiry into its subject matter jurisdiction over this action is satisfied.
       The Clerk of the Court is directed to transfer this case to the Tampa Division of this

Court and close the file.

       DONE AND ORDERED in Jacksonville, Florida, this 4th day of March, 2020.




lc11
Copies to:

Counsel of Record
